Title: From George Washington to Guy Carleton, 6 November 1783
From: Washington, George
To: Carleton, Guy


                  
                     Sir
                     Rocky Hill Novr 6th 1783
                  
                  I have had the honor to receive your Letter of the 3d of Octr acquainting me with the arrangements your Excellency had made for the removal of the Troops & Stores of His Britannick Majesty, from the Post of Penobscot.
                  In consequence of the information given by your Excellency to Congress some time past that you had recd Orders for the evacuation of N. York, and of the verbal Message you were pleased to send by Mr Parker to me respecting the period of embarkation; I am now induced to request, you will be so obliging as to inform me of the particular time, or even the certain day (if possible) when this event will happen.
                  This information will be extremely interesting to my private as well as public Arrangements, indeed I should not have troubled your Excellency with the request, but for my peculiar circumstances & the advanced Season, which render it essential for me to be ascertained of the period of your embarkation as early as may be convenient; and which I entreat may be considered as my apology for the present application.
                  Colo. Cobb one of My Aids de Camp will have the honor of delivering this Letter, and of bearing your Ansr to me.  I have the honor to be.
                  
               